Order, so far as appealed from, denying defendant’s motion to dismiss the complaint, unanu mously affirmed, with $20 costs and disbursements to respondents. While the complaint does not state a. cause of action as to elevator service, it does state *980a cause of action as to doorman service. Settle order on notice allowing defendant ten days to answer after service of a copy of the order herein and fixing another date for placing the case on the Day Calendar for trial. Present — Peek, P. J., Glennon, Dore, Van Voorhis and Shientag, JJ.; Dore, J., concurs only in the result and votes to affirm.